  4:20-cr-03016-RGK-CRZ Doc # 32 Filed: 06/17/20 Page 1 of 1 - Page ID # 44



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                               4:20CR3016

     vs.
                                                              ORDER
KRISTOPHER LEE KAPPERMAN,

                  Defendant.


       Defense counsel has moved to withdraw due to a conflict of interest. (Filing
 No. 31). Defendant is eligible for appointed counsel pursuant to the Criminal Justice
 Act, 18 U.S.C. §3006A, and the Amended Criminal Justice Act Plan for the District of
 Nebraska.


       IT IS ORDERED:

       1)     Defense counsel's motion to appoint new counsel, (Filing No. 31), is
              granted. Korey L. Reiman is hereby withdrawn as counsel and shall
              promptly notify Defendant of the entry of this order.

       2)     The clerk shall delete Korey L. Reiman from any future ECF
              notifications herein.

       3)     The clerk shall forward this memorandum and order to the Federal
              Public Defender.

       4)     The Federal Public Defender shall forthwith provide the court with a
              draft appointment order (CJA Form 20) bearing the name and other
              identifying information of the CJA Panel attorney identified in
              accordance with the Criminal Justice Act Plan for this district. .

       5)     The newly appointed counsel shall promptly file an entry of
              appearance on behalf of Defendant.

       June 17, 2020.
                                              BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
